Fill in this information to identify the case and this filing:

Debtor Name _ NINETY-FIVE MADISON COMPANY, LP

NY
(State)

Southern

United States Bankruptcy Court for the: District of

Case number (if known _21-10529-shl

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 13414,
1519, and 3571.

em Declaration and signature

| am the president, another officer, or an authorized agent of the corporation: a member or an authorized agent of the partnership; or
another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

&

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

&

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

6H

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

&

Schedule H: Codebtors (Official Form 206H)

&

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

O oO oO

Other document that requires a declaration

 

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 04/01/2021 x She QQ oxdanr

MM/DD/YYYY Signature of individual signing on behalf of debtor

 

Rita Sklar
Printed name

 

Manager of RAS Property Management LLC/General Partner
Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

 

 
